Chapman, J.
The original lease from the plaintiff to the defendant was “ for the term of three years from the first day of July 1858.” The plaintiff contends that the term commenced on the 1st day of July, and the defendant contends that it commenced on the next day. The inclusion or exclusion of the day of the date of an instrument, in the computation of time, has been a much vexed point; but in a case like the present the authorities are in favor of the defendant. In 4 Cruise Big. (Greenl. ed.) tit. xxxii. c. 5, § 16, the rule is stated to be, that if a lease be made to hold from the date, or the day of the date, that day is excluded; but if it be to hold from the making, it includes the day. It is stated in still better phraseology in § 17, n. 2. Where time is computed from an act done, the general rule is to include the day. Where it is computed from the day of the act done, the day is excluded. The same rule is stated in 2 Parsons on Con. 179, n. It has been adopted by this court, and must be regarded as settled in this commonwealth. Bigelow v. Willson, 1 Pick. 494. Wiggin v. Peters, 1 Met. 127. Farwell v. Rogers, 4 Cush. 460. Seekonk v. Rehoboth, 8 Cush. 371. Buttrick v. Holden, Ib. 233. Exceptions overruled.